DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1, 4, and 7 objected to because of the following informalities: the phrase “wherein the negative electrode comprising” should read as “wherein the negative electrode comprises”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 4, 5, 7, 8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zhamu et al. (PGPub 2012/0064409).
Considering Claim 1, Zhamu discloses a lithium secondary battery (lithium ion secondary battery [Abstract, 0070]) comprising: 
a positive electrode (cathode [0056]); 
an electrolyte (electrolyte [0056]); and 
a negative electrode (anode [0056]), 
wherein the negative electrode comprises:

a sheet-like conductive additive comprising a graphene (anode particulate is enhanced with additive graphene sheets [0071, 0072, Figure 3a] for enhancing electrical conductivity [0072]) comprising an oxygen atom (nano graphene sheet/platelet (NGP) [0072] has oxygen content [0107] in form of oxygen element [0072]), 
wherein the sheet-like conductive additive clings to the negative electrode active material (graphene sheets embrace the active particles [0100, Figure 3a] so as to cushion volume changes of Si containing active material [0152]), and 
wherein the negative electrode active material is in contact with the electrolyte (electrolyte is in physical contact with the anode that contains the anode active material [0056] for a stable charge and discharge cycling response [Abstract, 0059]). 
	Considering Claim 2, Zhamu discloses that the negative electrode active material is a particle (anode active material particles [0071, Figure 3a]). 		
Considering Claim 4, Zhamu discloses a lithium secondary battery (lithium ion secondary battery [Abstract, 0070]) comprising: 
a positive electrode (cathode [0056]); 
an electrolyte (electrolyte [0056]); and 
a negative electrode (anode [0056]), 
wherein the negative electrode comprises:
a negative electrode active material comprising a compound comprising silicon (anode electrode active material comprises compound of silicon (Si) [0075]); and 
a sheet-like conductive additive comprising a graphene (anode particulate is enhanced with additive graphene sheets [0071, 0072, Figure 3a] for enhancing electrical conductivity [0072]) comprising an oxygen atom (nano graphene sheet/platelet (NGP) [0072] has oxygen content [0107] in form of oxygen element [0072]), 

wherein the negative electrode active material is in contact with the electrolyte (electrolyte is in physical contact with the anode that contains the anode active material [0056] for a stable charge and discharge cycling response [Abstract, 0059]).
	Considering Claim 5, Zhamu discloses that the negative electrode active material is a particle (anode active material particles [0071, Figure 3a]).	
Considering Claim 7, Zhamu discloses a lithium secondary battery (lithium ion secondary battery [Abstract, 0070]) comprising: 
a positive electrode (cathode [0056]); 
an electrolyte (electrolyte [0056]); and 
a negative electrode (anode [0056]), 
wherein the negative electrode comprises:
a negative electrode active material comprising a compound comprising silicon (anode electrode active material comprises compound of silicon (Si) [0075]); and 
a sheet-like conductive additive comprising a graphene (anode particulate is enhanced with additive graphene sheets [0071, 0072, Figure 3a] for enhancing electrical conductivity [0072]) comprising an oxygen atom (nano graphene sheet/platelet (NGP) [0072] has oxygen content [0107] in form of oxygen element [0072]), 
wherein the sheet-like conductive additive has a bag-like shape (graphene sheets embrace and surround the anode active particles in a bag-like shape [0100, Figure 3a] so as to cushion volume changes of Si containing active material [0152]), and 
wherein the negative electrode active material is in contact with the electrolyte (electrolyte is in physical contact with the anode that contains the anode active material [0056] for a stable charge and discharge cycling response [Abstract, 0059]).
	Considering Claim 8, Zhamu discloses that the negative electrode active material is a particle (anode active material particles [0071, Figure 3a]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3, 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al. (PGPub 2012/0064409) and further in view of Zhamu et al. (PGPub 2009/0117467).
Considering Claims 3, 6, and 9, Zhamu ‘409 discloses that there is no constraint on the type of silicon compound active material [0075]. However, Zhamu ‘409 is silent to the silicon compound having an amorphous structure. 
	Zhamu ‘467 discloses a lithium ion battery anode comprising nano-scaled graphene platelets (NGPs) [Abstract] and anode silicon compound particles [Abstract, 0069]. The silicon compound material is preferably amorphous [0069, 0144]. This material significantly raises the capacity compared to graphite alone [0095] and also provides a long cycle life [Abstract]. 
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the silicon compound of Zhamu ‘409 with the amorphous silicon compound of Zhamu ‘467 in order to significantly raise the capacity compared to graphite alone [0095] and also provide a long cycle life [Abstract].
	 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725